
	
		III
		112th CONGRESS
		2d Session
		S. RES. 596
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Lautenberg (for
			 himself, Mr. Rubio,
			 Ms. Landrieu, Mr. Coons, Mr.
			 Carper, Mr. Menendez,
			 Mrs. Gillibrand,
			 Mr. Brown of Ohio,
			 Mr. Durbin, Mr.
			 Lieberman, Mr. Nelson of
			 Florida, Mr. Reed,
			 Mr. Warner, Mr.
			 Wyden, Mr. Leahy, and
			 Mr. Enzi) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Permitting the solicitation of donations in
		  Senate buildings for the relief of victims of Superstorm
		  Sandy.
	
	
		1.Solicitation for
			 Superstorm Sandy Relief
		Notwithstanding any other provision
			 of the rules or regulations of the Senate—
			(1)a Senator,
			 officer of the Senate, or employee of the Senate may solicit another Senator,
			 officer of the Senate, or employee of the Senate within Senate buildings for
			 nonmonetary donations for the relief of victims of Superstorm Sandy during the
			 30-day period beginning on the date on which the Senate agrees to this
			 resolution; and
			(2)a Senator,
			 officer of the Senate, or employee of the Senate may work with a nonprofit
			 organization with respect to the delivery of donations described in paragraph
			 (1).
			
